DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2019 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth that limitation that “while said weld pool is hot, slowly cooling said weld pool” within the fifth line of the claim. The metes and bounds of this particular limitation cannot be determined since it is not clear what would or would not fall within the limitation of “slowly cooling” the weld pool. 
A review of the specification as originally filed failed to turn up guidance as to how to interpret this particular limitation. The term slowly is a relative term. The particular method does not necessarily or inherently result in a particular rate of cooling. What one of ordinary skill in the art may consider a slowly cooling rate may not be what another skilled in the art would consider to be cooling. Accordingly, this term is ambiguous. 
Therefore, the Office is unable to determine the scope of this particular claim and is also unable to determine the scope of this claim for the purposes of applying prior art. 

Claims 2-5 depend from independent claim 1. These dependent claims incorporate the limitations from within the independent claim. These dependent claims are rejected for the reasons set forth above in regards to claim 1. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2005/0269878 is directed to a traction device for a terrain engaging element. (Abstract) A plurality of generally equally-sized carbide pellets are bonded together on and to the upper surface of the head. (Abstract) The pellets are welded together and to the head with brass or bronze or silver and a flux mixture. (¶39) Tungsten carbide may be welded to mild steel, forged steel, and stainless steel with a brazing mixture used to secure the pellets to the head. (¶45) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784